DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered. 

Claim Status
Claims 33-35 are new.
Claims 33-35 are withdrawn as being drawn to a nonelected species.
Claims 4-17, 19 and 31-32 are canceled.  
Claims 1-3, 18, and 20-30 are under examination.

Priority
Applicant’s Arguments: The Examiner alleges that prior-filed Application No. EP15001304 fails to provide adequate enablement for the claims of the present application and, therefore, cannot be relied upon for priority. Applicant disagrees but to 
Examiner’s Response to Traversal:  Applicant’s arguments have been considered but, after review of the latest response, all claims under examination still contain new matter as discussed below.  This leaves the chain of priority broken and so the U.S. effective filing date of the instant claims under examination is set at 04/29/2016.  Of note, this is not a denial of priority based on lack of enablement.

Objections Withdrawn
Claim Objections
The objections to claim 1 are withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1-3, 18, and 20-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for claim 1 reciting FR3 and FR4 being interspaced by a rabbit CDR3 is withdrawn in view of Applicant’s amendments. 


Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1-3, 18, and 20-30 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s Arguments:  Claims 1-3, 18, and 20-30 are rejected under 35 U.S.C. 112(b), as allegedly indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The Office explains the objection on pages 5 and 6 of the Office Action dated September 21, 2021:
Second, (5)-(8) recite the CDR1, the CDR2 or the CDR sequences. However, there are multiple CDRs previously recite in the claims, including non-rabbit CDRs such as a human CDR1 and CDR2. Yet, it is not clear to which CDR1 and CDR2 or general CDRs these conditions are referring. For example, page 18 of the disclosure seems to refer to CDRs from the antibody from which the scaffold framework is sourced. Thus, this is one interpretation of the claim language. The CDRs with antecedent basis in the claims are another interpretation. This includes the human CDRs and the potential CDRs of the scaffold in one interpretation discussed above. The presence of multiple structural interpretations of the resulting proteins renders the claims indefinite. 
Regarding items (5) through (8) of claim 1, the Office alleges that the statements are unclear, specifically that it is unclear which CDR sequences are referred to in statements (5) through (8). Applicant has amended the language in claim 1 to make antecedent basis clear for the various uses of “CDR1,” “CDR2,” and “CDR sequences.” 
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not persuasive with respect to the issue below.
As Applicant clearly states above, the mention of CDRs in (5)-(8) has multiple interpretations, including human CDRs, the rabbit CDRs, or both, all of which are recited prior in the claim.  The presence of multiple interpretations clearly renders the claims rejected above indefinite.  Applicant argues their amendments address these issues.  They do not for the reasons of record and here.  


Claims 1-3, 18, and 20-30 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant’s Arguments:  Claims 1-3, 18, and 20-30 are rejected under 35 U.S.C. 112(a), for lack of written description. The Office alleged that because of the multiple interpretations of the claims described under the rejection for indefiniteness, that the claims introduce new matter. Applicant traverses.
The new matter rejection of the pending claims is overcome based on the amendments and arguments herein. The meaning of the amended claims is clear to the skilled artisan, and the specification properly supports the claims.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant alleges the claims are clear and so they contain new matter.  However, they clearly state above that one interpretation of the claims is that the CDR sequences of (5)-(8) can be human CDR sequences.  As previously stated, this embodiment was not contemplated in the original disclosure and so this rejection stands.

New Objections
Claim Objections
Claim 1 is objected to because of the following informalities:  The recitation “the rabbit CDR3” in lines 13 and 20 should be changed back to “a rabbit CDR3” for clarity since in these lines no specific CDR3 is used but those of the population.
Claim 1 is further objected to since (8)ii is confusing.  It is suggested that from equivalent to which be deleted for clarity.  
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, 18, and 20-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 1 has been amended to recite wherein the FR1-FR4 are human framework regions selected to combine with CDR1 and CDR2 regions to provide a scaffold conducive for rabbit CDR3.  However, this language provides an embodiment not contemplated in the original disclosure.  This is that the framework is selected based on CDR1-2. However, this was never contemplated in the original disclosure.  Rather, the framework was selected to be conducive to CDR3 only and is based on folding requirement and homology as stated in (1)-(2) of claim 1.  Thus, all claims above contain this new matter and are rejected here.
Claim 1(8) also contains new matter. There, CDR1 and 2 must exhibit specific characteristics.  However, page 19 of the specification does not provide specific CDRs to meet this requirement and so the species of this claim element CDR1 and CDR2 are not taught in the original disclosure to meet said requirement.  A genus may have been 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 18, and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, on which the other claims above depend, recites in (b) generating a population with rabbit CDR3 embedded in human framework sequences FR1-4.  This provides the claims with multiple interpretations.  First, all CDR3s could be placed into one framework with only one of each type of FR.  Indeed, this is all that needs to be present as the claim reads.  However, owed to use of comprise in line 14, the claims could also be interpreted to allow use of any amount of frameworks and thus any amount of FR1, 2, 3, and/or 4.  The presence of multiple and very different interpretations renders the claims indefinite. 
Claim 20 is further rejected here since it can be interpreted to require only 1 CDR3 is found with its steps or that all must be found with its steps.  The presence of multiple interpretations renders the claim indefinite. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 adds a generating step to claim 1(a).  However, this step of claim 1 is merely a providing step.  Generation happens in 1(b).  However doing claim 2 steps in 1(b) does not further limit claim 1.  Thus, claim 2 as a whole does not further limit claim 1 on which it depends.  
Claim 29 recites in (d) all the options for a CDR1 and 2.  Thus, it does not further limit this element of claim 1, which also contains these possibilities.  Parts (f) and (g) are also already found in claim 1 and so do not further limit it.  For this reason also the claim is rejected here.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicate is made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/           Primary Examiner, Art Unit 1642